    Case: 3:19-cr-00076-RAM-RM Document #: 116 Filed: 01/25/21 Page 1 of 3




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
                     v.                             )      Case No. 3:19-cr-0076
                                                    )
PEDRO RAMOS-GUERRA and                              )
CARLOS ALBERTO CUEVAS-ALMONTE,                      )
                                                    )
                     Defendant.                     )
                                                    )

                                           ORDER
       BEFORE THE COURT is the United States’ (“the Government”) Motion to Continue
Omnibus Hearing and Trial and for Decision on the Touhy Motion, filed January 19, 2021.
(ECF Nos. 112.) Defendant Carolos Alberto Cuevas-Almonte (“Cuevas-Almonte”) joined in
the motion on January 22, 2021. (ECF No. 115.) For the reasons stated herein, the Court will
grant the motion and extend the time to try this case up to and including May 17, 2021.
       On November 21, 2019, the Government filed a three-count indictment against Pedro
Ramos-Guerra (“Ramos-Guerra”) and Cuevas-Almonte, charging 1) conspiracy to possess
with intent to distribute a controlled substance while on board a vessel subject to the
jurisdiction of the United States; 2) possession of a controlled substance with intent to
distribute and aiding and abetting; and 3) destroying property subject to forfeiture under
section 511(A). On October 8, 2020, a federal grand jury returned a superseding indictment
charging 1) conspiracy to possess with intent to distribute a controlled substance while on
board a vessel subject to the jurisdiction of the United States and aiding and abetting; 2)
destroying property subject to forfeiture under section 511(A); and 3) failure to heave to. At
the arraignment, the magistrate judge scheduled the trial for March 21, 2021.
       On March 24, 2020, Cuevas-Almonte filed a Motion to Declare the Department of
Homeland Security’s Touhy Regulations Inapplicable or, in the Alternative, to Declare 5 U.S.C.
§ 301 Unconstitutional and Invalidate 6 C.F.R. § 5.41 et seq. (ECF No. 57.) In its motion to
continue, the Government requests that the Court “issue a decision on the Touhy motion in
advance of the omnibus hearing.” (ECF No. 112.) The Government contends that “[n]o time
     Case: 3:19-cr-00076-RAM-RM Document #: 116 Filed: 01/25/21 Page 2 of 3
United States v. Ramos-Guerra. et al.
Case No. 3:19-cr-0076
Order
Page 2 of 3

is currently accruing on the Speedy Trial Act clock” and that counsel for the defendants have
not opposed a continuance.1 Id. at 2. As such, the Government requests that the Court
continue the hearing and trial until after a decision on the Touhy motion is issued. In addition,
the Government referenced the Court’s Seventeenth Order Regarding Operations, which
declared that “[a]ll in-person court proceedings shall be limited to those that are required by
law and are not [amenable] to continuance.” Id. Lastly, the Government asserts that the Coast
Guard witnesses for the hearing and trial are not located on-island and will have to travel for
the proceedings.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. First, the parties need a decision from the Court regarding the Touhy
motion prior to the evidentiary hearing for purposes of planning and preparing witnesses.
Second, the Court’s decision on the Touhy motion will impact which witnesses will testify in
the proceedings. Third, some witnesses live off-island and will need advance notice to plan
travel to St. Thomas for the proceedings after a decision has been issued by this Court.
Fourth, the Court has issued an order stating that in-court proceedings are currently limited
to those not amenable to continuance. And lastly, the Defendants do not object to said
continuance, with Cuevas-Almonte joining in the motion.
        Consistent with these concerns, the United States Supreme Court held that “Congress
intended subsection (F) [of the Speedy Trial Act] to exclude from the [Act’s] 70-day
limitation all time between the filing of a motion and the conclusion of the hearing on that
motion . . . .” Henderson v. United States, 476 U.S. 321, 331 (1986).
        The premises considered, it is hereby
        ORDERED that the United States’ motion to continue, ECF No. 112, is GRANTED; it is
further




1The Government represents that Cuevas-Almonte “does not oppose a continuance” and counsel for Ramos-
Guerra indicated on January 11, 2021, “that she needed to talk to her client, but has not conveyed any
opposition or lack of opposition to counsel for the Government since that date.” (ECF No. 112 at 2.) Counsel for
Ramos-Guerra did convey that she would oppose continuing the hearing without also continuing the trial. Id.
     Case: 3:19-cr-00076-RAM-RM Document #: 116 Filed: 01/25/21 Page 3 of 3
United States v. Ramos-Guerra. et al.
Case No. 3:19-cr-0076
Order
Page 3 of 3

        ORDERED that the evidentiary hearing in this matter previously scheduled for
February 4, 2021, is hereby RESCHEDULED to commence promptly at 9:00 a.m. on April 29,
2021; it is further
        ORDERED that the time beginning from the date of this order granting an extension
through May 17, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the trial in this matter previously scheduled for March 1, 2021, is
RESCHEDULED to commence promptly at 9:00 a.m. on May 17, 2021, in St. Thomas
Courtroom 1; it is further
        ORDERED that the parties shall file and serve a pre-trial brief no later than May 10,
2021, which shall include the following: (a) proposed list of witnesses; (b) proposed list of
exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; and it is further
        ORDERED that the parties shall provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than May 12, 2021.2


Dated: January 25, 2021                                     /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge




2 Counselare advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Any trial exhibits the Defense intends to offer shall be labelled sequentially beginning
with Defense Exhibit A.
